DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims are amended as follows (additions in underline, removals in 
4. (Original) The display device according to claim 1, wherein the first and second interface connecting parts comprise a Universal Serial Bus connector or a memory card connector.

5. (Original) The display device according to claim 1, wherein the second connecting part and the third connecting part are provided so that the interfacing substrate is connected perpendicularly to the control substrate.

6. (Original) The display device according to claim 1, wherein connection between the second connecting part and the third connecting part employs a perpendicular connector assembly.

Allowable Subject Matter
Claim 1, 4-8 allowed.
The following is an examiner’s statement of reasons for allowance:
The specific limitations of “wherein the user interface unit includes a floating connector located on the interfacing substrate to connect the first and second interface connecting parts with the second connecting part” in Claim 1 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example
RYCYNA (US Publication 2013/0271973) discloses:
A display device comprising: 
a control substrate (e.g. 304 FIG.11B) provided in the display device (e.g. 108 FIG.1); 
a first connecting part (e.g. 1125 FIG.11C) provided on the control substrate and connecting a controller (e.g.106 FIG.1) to the control substrate (1125 being a subset of 112 of FIG.1), the controller configured to control the display device (described paragraph [0050]); and 
a second connecting part (e.g. right 1140 FIG.11C) provided on the control substrate and connecting a user interface unit (e.g. 112 connects 1140 to 102 FIG.1 described paragraph [0019] 1708, 1714 connecting to 1716 FIG.17) to the control substrate, the user interface unit connected to an external device (e.g. 102 FIG.1 described paragraph [0119])
wherein the user interface unit includes at least a first interface connecting part (e.g. 320 FIG.11A) and at least a second interface connecting part (e.g. 1125 FIG.11A) which differs from the first interface connecting part (clearly shown e.g. FIG.11A), wherein the first and second interface connecting parts are located on an interface facing substrate (shown FIG.11A), wherein the first and second an interface connecting part that is connected to the external device (shown/indicated e.g. FIG.17),
RYCYNA does not explicitly disclose:
the interface connecting part is provided in an opening formed in a front face of the display device and covered with a removable lid, and 
the interface connecting part is connected to the external device that is inserted into the opening from the front face of the display device
wherein the user interface unit includes a floating connector located on the interfacing substrate to connect the first and second interface connecting parts with the second connecting part
Kagan (US Publication 2013/0297840) teaches:
an interface connecting part (542 FIG.5A) is provided in an opening formed in a front face of the display device (545 in 510 FIG.5A) and covered with a removable lid (570 FIG.5C), and 
the interface connecting part is connected to the external device (e.g. 548 FIG.5A) that is inserted into the opening from the front face of the display device (shown e.g. FIG.5A-FIG.5C)
However RYCYNA and Kagen fail to explicitly disclose/teach: “wherein the user interface unit includes a floating connector located on the interfacing substrate to connect the first and second interface connecting parts with the second connecting part”
Furthermore, the examiner has performed the assignee and inventor name searches in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THERON S MILLISER/            Examiner, Art Unit 2841      


/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841